IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


STATE OF FLORIDA,

              Appellant,

 v.                                                      Case No. 5D15-4261

MICHAEL NGUYEN LY,

              Appellee.

________________________________/

Opinion filed January 13, 2017

Appeal from the Circuit Court
for Orange County,
Jenifer M. Davis, Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Rebecca Rock Mcguigan,
Assistant Attorney General, Daytona
Beach, for Appellant.

Corey Cohen, The Law Office of Corey
Cohen, Orlando, for Appellee.

PER CURIAM.

       The State appeals the trial court's order withholding adjudication for Michael

Nguyen Ly’s third-degree felony conviction. The withhold of adjudication was entered

after Ly entered a guilty plea to possession of more than twenty grams of cannabis. The

State correctly argues that the trial court erroneously withheld adjudication for the third-

degree felony because Ly had two or more prior withholdings of adjudication for felonies
that did not arise from the same transaction as the current felony offense.    See §

775.08435(1)(c)2., Fla. Stat. (2015); State v. Jean, 114 So. 3d 451, 452 (Fla. 4th DCA

2013); State v. Cook, 14 So. 3d 1155, 1156 (Fla. 4th DCA 2009).

      Accordingly, we reverse that portion of the judgment and sentence withholding

adjudication for the third-degree felony and remand for resentencing.

      AFFIRMED, in part; REVERSED, in part; and REMANDED.


TORPY, EVANDER and BERGER, JJ., concur.




                                           2